United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2893
                                   ___________

Gregory Lynn Wade,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Kurt Kester, Officer; Greg           *
Wallace; Tim Stenge; Noble County,   * [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                             Submitted: December 27, 2006
                                Filed: December 28, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Minnesota inmate Gregory Wade seeks to appeal from the district court’s1
dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
find that Wade’s notice of appeal (NOA) was untimely by one day because he filed
it on April 1, 31 days after the district court entered judgment on March 1, 2005. See


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Janie S. Mayeron, United States Magistrate Judge for the District of
Minnesota.
Fed. R. App. P. 4(a)(1)(A) (NOA must be filed within 30 days after judgment or order
appealed from is entered), 4(c)(1) (prison-mailbox rule). Accordingly, we dismiss the
appeal as untimely. See Krein v. Norris, 250 F.3d 1184, 1187 (8th Cir. 2001)
(jurisdiction will be raised sua sponte when there is indication it is lacking, even if
parties concede issue); Burgs v. Johnson County, Iowa, 79 F.3d 701, 702 (8th Cir.
1996) (per curiam) (timely NOA is jurisdictional). We also deny Wade’s motion for
appellate counsel.
                         ______________________________




                                          -2-